Exhibit 10.1

 

Execution Version

 

TRANSITION AGREEMENT AND RELEASE

 

THIS TRANSITION AGREEMENT AND RELEASE (the “Agreement”) is made effective as of
the 8th day of July, 2020 (the “Effective Date”), except as otherwise provide
herein, among Omega Healthcare Investors, Inc. (“Parent”), Omega Asset
Management LLC (the “Company”) and Michael D. Ritz (“Executive”). The Parent,
the Company and the Executive, when collectively referred to, are hereinafter
identified as the “Parties”.

 

INTRODUCTION

 

Effective August 15, 2020 (the “Transition Effective Date”), Executive will
terminate employment from the Company and its “Affiliates,” which shall mean,
for purposes of this Agreement, any person, firm, corporation, partnership,
association or entity that, directly or indirectly or through one or more
intermediaries, controls, is controlled by or is under common control with the
Company, as determined by the Company; and the term of the Employment Agreement
effective January 1, 2020 among Parent, the Company and Executive (the
“Employment Agreement”) is hereby terminated as of August 15, 2020. In addition,
effective as of August 16, 2020, Parent and Executive shall enter into a
Consulting Agreement (the “Consulting Agreement”), substantially in the form
attached as Exhibit A hereto, pursuant to which Executive shall perform business
consulting and business advisory services to Parent and its Affiliates from and
after August 16, 2020 through January 1, 2021. As a result of the level of
services expected under the Consulting Agreement, Executive is expected to incur
a “Separation from Service” within the meaning of Section 409A of the Internal
Revenue Code on November 2, 2020. Pursuant to the Employment Agreement,
Executive’s termination of employment on August 15, 2020 constitutes a
termination of employment by the Company without “Cause,” as defined in the
Employment Agreement, and as a result, Executive is entitled to certain
payments, including prorated incentive compensation. Further, the Company
recognizes that due in part to Executive’s long tenure with the Company and its
Affiliates, Executive has unique knowledge, experience and skills, and the
Company has a unique need to engage Executive for an interim period to assist in
a smooth transition of his duties and knowledge to other officers. Accordingly,
the Parties desire to enter into this Agreement pursuant to which Executive will
receive certain compensation as provided under the Employment Agreement and
certain other prorated incentive compensation and agree to provide transitional
consulting services to the Company from August 16, 2020 through January 1, 2021,
in each case upon the terms set forth below.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.            Terms and Conditions of Engagement.

 

(a)            Transitional Employment and Consulting Agreement. The Company and
Executive agree that Executive shall remain employed by the Company through and
until August 15, 2020, and Parent and Executive shall enter into the Consulting
Agreement, pursuant to which Executive shall perform such business consulting
and business advisory services to Parent and its Affiliates as Parent may
require from time to time from and after August 16, 2020 through January 1,
2021.

 



 

 

 

Execution Version

 

2.            Compensation.

 

The Parties hereby agree that, in consideration for Executive’s promises
contained herein, the Executive shall remain employed in his current role and be
paid his base salary at his current rate through and until the Transition
Effective Date, as well as continue participation in any Company benefit plans
through and until the Transition Effective Date. Further, in consideration for
Executive’s promises contained herein, and provided that Executive executes this
Agreement and returns it to the Company within twenty-one (21) days of it first
being provided to Executive (regardless of whether revisions are made after that
date), executes and returns to the Company the Release Agreement described in
Section 2(e) hereof as of August 16, 2020, and does not challenge any portion of
this Agreement, including the Release Agreement, or revoke the Release Agreement
within the revocation period provided therein, and provided that Executive
complies with this Agreement, the Employment Agreement and Intellectual Property
Agreement (as defined below), Executive shall be entitled to receive the
following amounts (collectively referred to herein as the “Transition Amounts”),
in accordance with Sections 3(b) and 3(c)(1) of the Employment Agreement, in
addition to any consulting fees payable pursuant to the Consulting Agreement:

 

(a)            Benefits. Following the Transition Effective Date, should
Executive elect to receive benefits through COBRA, Executive shall be entitled
to, in accordance with Section 3(c)(i)(B) of the Employment Agreement, payment
of 100% of the applicable monthly COBRA premium under the Company’s group health
plan for the coverage elected by Executive, his spouse and his eligible
dependents, continued for the lesser of eighteen (18) month or until such COBRA
coverage for Executive (or his spouse or dependents) terminates, which the
Company shall pay directly to its group health plan insurer on Executive’s
behalf, provided however, that if such payment would violate applicable law or
result in liability or penalties under applicable law, the Company shall instead
pay Executive a taxable amount equal to the amount of each such monthly premium,
with one-half of each monthly premium being added to each of the two monthly
installment payments in clause (b) below until all such required taxable amounts
have been paid.

 

(b)            Transition Payment. Subject to lawful deductions, the gross sum
of $853,455, equal to one and one-half times the sum of (i) Executive’s annual
base salary plus (ii) an amount equal to Executive’s “Average Annual Bonus” as
defined in the Employment Agreement (the “Transition Payment”), in accordance
with Section 3(c)(i)(A) of the Employment Agreement. Executive acknowledges and
agrees that payment of the Transition Payment shall be made in substantially
equal installments not less frequently than twice per month over the eighteen
(18) month period commencing as of the date of his Separation from Service
(expected to be November 2, 2020), provided that, the first payment shall be
made sixty (60) days following the date of Separation form Service (or the first
business day following such 60 day period) and shall include all payments
accrued from the date of Separation from Service to the date of the first
payment.

 



 2 

 

 

Execution Version

 

(c)            Equity Awards. In accordance with Section 3(b) of the Employment
Agreement, any rights to, amounts due under or vesting of any unvested and
outstanding equity awards made by Parent or any of its Affiliates to Executive,
as specified according to the terms and conditions of such awards or grants or
pursuant to any plans or documents otherwise governing such awards or grants,
provided that, if Executive complies with the Consulting Agreement and does not
terminate the Consulting Agreement before January 1, 2021 and the Company does
not terminate the Consulting Agreement before January 1, 2021 due to breach by
Executive, the prorated vesting for such awards shall assume that Executive has
provided services through January 1, 2021, reflecting the period of services to
be provided by Executive pursuant to the Consulting Agreement, instead of
through the date of his termination of employment by the Company without Cause.
For the avoidance of doubt, the amounts of all such outstanding equity awards
due to Executive hereunder are limited to the amounts specified below, but
otherwise remain subject to all the terms and conditions of such equity awards:

 

(i)Time-Based Awards. Subject to Sections 2(e), (f) and (g), 3, 4 and 5,
Executive shall vest in a total of 18,439 time-based restricted stock units and
profits interest units under the Time-Based Restricted Stock Units Award
Agreements and Time-Based Profits Interest Units Award Agreements issued by
Parent effective January 1, 2018, January 1, 2019 and January 1, 2020, with
vesting occurring as if Executive had incurred a “Qualifying Termination” (as
defined in such agreements) on January 1, 2021, and which vested units shall be
paid when required by the terms of such agreements. The 18,439 units are
comprised of 7,553 units under the January 1, 2018 award agreement, 6,879 units
under the January 1, 2019 award agreement and 4,007 units under the January 1,
2020 award agreement.

 

(ii)Performance-Based Awards. Subject to Sections 2(e), (f) and (g), 3, 4, and
5, Executive shall vest in the same number of performance restricted stock
units, LTIP units and profits interest units under the agreements below as if
Executive had incurred a “Qualifying Termination” (as defined in such
agreements) on January 1, 2021, which vested units shall be paid when required
by the terms of such agreements. The number of vested units under each such
agreement is set forth below, based on the applicable level of performance
achieved (threshold, target or high), and where less than the full performance
period under the agreement was served by Executive, a period served by Executive
through January 1, 2021, as well as based on an assumption that a “Change in
Control” (as defined in such agreements) does not occur during the applicable
“Performance Period” (as defined in such agreements). If a Change in Control
does occur during the applicable Performance Period, the number of vested units
will be determined under the applicable agreement, as modified by this
subsection.

 

   Performance-Based Units      Agreement  Already
Earned   Threshold   Target   High   % of Period
Served  January 1, 2017                          for 12/31/19 Performance Period
end                          -TSR-Based Performance Profit Interests Units Award
Agreement   22,235    -    -    -    100% -Relative TSR-Based Performance
Restricted Stock Unit Award Agreement   15,583    -    -    -    100% January 1,
2018                          for 12/31/20 Performance Period end           
              -TSR-Based LTIP Units Award Agreement        10,506    18,606  
 39,174    100% - Relative TSR-Based Performance Restricted Stock Unit Award
Agreement        4,426    7,997    17,230    100%                           
January 1, 2019
for 12/31/21 Performance Period end                          -TSR-Based
Performance Profit Interests Units Award Agreement        5,164    9,128  
 18,319    66.79% -Relative TSR-Based Performance Profit Interests Units Award
Agreement        2,865    5,185    11,205    66.79%                           
January 1, 2020
for 12/31/22 Performance Period end                          -TSR-Based
Performance Profit Interests Units Award Agreement        587    3,751  
 11,146    33.49% -Relative TSR-Based Performance Profit Interests Units Award
Agreement        403    2,697    8,662    33.49%

 



 3 

 

 

Execution Version

 

(d)            Expenses. Executive shall be entitled to be reimbursed in
accordance with Company policy for reasonable and necessary expenses incurred by
Executive in connection with the performance of Executive’s duties of employment
hereunder through the Transition Effective Date in accordance with the
Employment Agreement.

 

(e)            Release Contingency. The payments to Executive required by
Sections 2(a) through 2(c) are contingent upon Executive executing the Release
Agreement attached hereto as Exhibit B (the “Release Agreement”) on August 16,
2020, and delivering it to the Company on August 16, 2020 and not revoking the
Release Agreement in accordance with its procedures within the revocation period
provided in the Release Agreement. If Executive fails to timely execute and
deliver the Release Agreement or if Executive revokes the Release Agreement
within the revocation period provided in the Release Agreement, this Agreement
shall thereupon automatically terminate, without the requirement of any further
action by any party, provided that the provisions of Sections 4 and 5 hereof
shall continue to apply to Executive.

 

(f)            Section 409(a). All payments provided for in this Agreement are
intended to be exempt from Code Section 409A to the maximum extent possible, and
any payments that are subject to Code Section 409A are intended to be compliant
therewith, and this Agreement shall be construed consistent with such intent.
While the Company intends that no payment under this Agreement shall be subject
to tax under Code Section 409A, the Company provides no guarantee of tax
consequences to Executive and Executive shall be responsible for Executive’s own
taxes. Notwithstanding the foregoing, if the total payments to be paid to
Executive hereunder, along with any other payments to Executive, would result in
Executive being subject to the excise tax imposed by Code Section 4999, the
Company shall reduce the aggregate payments to the largest amount which can be
paid to Executive without triggering the excise tax, but only if and to the
extent that such reduction would result in Executive retaining larger aggregate
after-tax payments. The determination of the excise tax and the aggregate
after-tax payments to be received by Executive will be made by the Company after
consultation with its advisors and in material compliance with applicable law.
For this purpose, the Parties agree that the payments provided for in
Section 3(c)(i) of the Employment Agreement are intended to be reasonable
compensation for refraining from performing services after termination of
employment (i.e., Executive’s obligations pursuant to Sections 4, 5 and 6) to
the maximum extent possible, and if necessary or desirable, the Company will
retain a valuator or consultant to determine the amount constituting reasonable
compensation. If payments are to be reduced, to the extent permissible under
Code Section 4999, payments will be reduced in a manner that maximizes the
after-tax economic benefit to Executive and to the extent consistent with that
objective, in the following order of precedence: (A) first, payments will be
reduced in order of those with the highest ratio of value for purposes of the
calculation of the parachute payment to projected actual taxable compensation to
those with the lowest such ratio, (B) second, cash payments will be reduced
before non-cash payments, and (C) third, payments to be made latest in time will
be reduced first. Any reduction will be made in a manner that is intended to
avoid a tax being incurred under Code Section 409A.

 



 4 

 

 

Execution Version

 

(g)            Incentive Recovery Policy. Pursuant to Section 8 of the
Employment Agreement, Executive has agreed to be bound by the Company’s
Incentive Compensation Recovery Policy, and that this provision shall survive
termination of the Employment Agreement and this Agreement.

 

3.            Termination.

 

(a)            Termination. This Agreement may be terminated only: (i) by mutual
agreement of the Parties; (ii) as provided in Section 2, as a result of the
failure of Executive to timely execute and deliver the Release Agreement or as a
result of Executive revoking the Release Agreement or (iii) by the Company, as a
result of Executive’s material breach of this Agreement or the Employment
Agreement, and if the breach is determined to be curable in the reasonable
judgment of the Company, only if the Company has first given Executive written
notice of the breach and a reasonable opportunity to cure the same. Notice of
termination shall be given prior to termination in writing and shall specify the
effective date of termination. Except for earned and accrued salary and benefits
and expenses under Sections 2 and 2(d), Executive shall not be entitled to any
payments if this Agreement is terminated under clauses (ii) or (iii) above.

 

(b)            Survival. The covenants of Executive in Sections 4 and 5 hereof
and shall survive the termination of this Agreement and shall not be
extinguished thereby.

 

4.            Restrictive Covenants.

 

Executive previously agreed pursuant to Sections 4, 5, 6 and 8 of the Employment
Agreement to be subject to certain nondisclosure, cooperation noncompetition,
nonsolicitation and nondisparagement obligations, as well as the Company’s
Incentive Compensation Recovery Policy and Intellectual Property Agreement, each
of which survived his termination of employment. Executive confirms that he
agrees to comply with his obligations pursuant to Sections 4, 5, 6 and 8 of the
Employment Agreement and that Executive’s compliance with the same shall be a
condition of his receiving the amounts payable under Sections 2(a) through
2(c) hereof.

 

5.            Remedies and Enforceability.

 

Executive agrees that the covenants, agreements, and representations contained
in Section 4 hereof are of the essence of this Agreement; that each of such
covenants are reasonable and necessary to protect and preserve the interests and
properties of the Company and its Affiliates; that irreparable loss and damage
will be suffered by the Company and its Affiliates should Executive breach any
of such covenants and agreements; that each of such covenants and agreements is
separate, distinct and severable not only from the other of such covenants and
agreements but also from the other and remaining provisions of this Agreement;
that the unenforceability of any such covenant or agreement shall not affect the
validity or enforceability of any other such covenant or agreements or any other
provision or provisions of this Agreement; and that (a) Executive shall forfeit
any unpaid compensation under Sections 2(a) through 2(c) if Executive materially
breaches a covenant in Section 4 hereof, and (b) the Company and Parent shall be
entitled to seek both temporary and permanent injunctions to prevent a breach or
contemplated breach by Executive of any of such covenants or agreements, in
addition to other remedies available to them.

 



 5 

 

 

Execution Version

 

6.            Notice.

 

All notices, requests, demands and other communications required hereunder shall
be in writing and shall be deemed to have been duly given if delivered or if
mailed, by United States certified or registered mail, prepaid to the party to
which the same is directed at the following addresses (or at such other
addresses as shall be given in writing by the Parties to one another):

 

If to the Company:  Omega Healthcare Investors, Inc.    303 International
Circle, Suite 200    Hunt Valley, MD 21030    Attn: Chief Legal Officer, General
Counsel      If to Executive:  to the last address the Company
has on file for Executive

 

Notices delivered in person shall be effective on the date of delivery. Notices
delivered by mail as aforesaid shall be effective upon the fourth calendar day
subsequent to the postmark date thereof.

 

7.            Miscellaneous.

 

(a)            Assignment. The rights and obligations of the Company and Parent
under this Agreement shall inure to the benefit of the Company’s and Parent’s
successors and assigns. This Agreement may be assigned by the Company or Parent
to any legal successor to the Company’s or Parent’s business or to an entity
that purchases all or substantially all of the assets of the Company or Parent,
but not otherwise without the prior written consent of Executive. Executive may
not assign this Agreement.

 

(b)            Waiver. The waiver of any breach of this Agreement by any party
shall not be effective unless in writing, and no such waiver shall constitute
the waiver of the same or another breach on a subsequent occasion.

 

(c)            Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Maryland. The Parties agree
that any appropriate state or federal court located in Baltimore, Maryland shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The Parties consent to the jurisdiction of such courts.

 



 6 

 

 

Execution Version

 

(d)            Entire Agreement. This Agreement embodies the entire agreement of
the Parties hereto relating to the subject matter hereof and supersedes all oral
agreements, and to the extent inconsistent with the terms hereof, all other
written agreements. The Parties agree that the term of the Employment Agreement
is terminated effective August 15, 2020 and that the Employment Agreement is
hereby terminated effective August 15, 2020, except as to the terms which
survive termination, including without limitation Sections 4 and 5 of the
Employment Agreement. As of August 15, 2020, Executive resigns from all
positions that he holds with Parent, the Company and the Affiliates.

 

(e)            Amendment. This Agreement may not be modified, amended,
supplemented or terminated except by a written instrument executed by the
Parties hereto.

 

(f)            Severability. Each of the covenants and agreements hereinabove
contained shall be deemed separate, severable and independent covenants, and in
the event that any covenant shall be declared invalid by any court of competent
jurisdiction, such invalidity shall not in any manner affect or impair the
validity or enforceability of any other part or provision of such covenant or of
any other covenant contained herein.

 

(g)            Captions and Section Headings. Captions and section headings used
herein are for convenience only and are not a part of this Agreement and shall
not be used in construing it.

 



 7 

 

 

Execution Version

 

IN WITNESS WHEREOF, Parent, the Company and Executive have each executed and
delivered this Agreement as of the date first shown above.

 





  OMEGA HEALTHCARE INVESTORS, INC.       By: /s/ C. Taylor Pickett     C Taylor
Pickett, Chief Executive Officer       OHI ASSET MANAGEMENT LLC       By: /s/ C.
Taylor Pickett     C Taylor Pickett, Chief Executive Officer       EXECUTIVE    
  By: /s/ Michael D. Ritz     Michael D. Ritz

 



 8 

 

 

Execution Version

 

EXHIBIT B

  

CONSULTING AGREEMENT

 



  

 

 

Execution Version

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered to be effective as of
August 16, 2020, by and between Omega Healthcare Investors, Inc. (hereinafter
“Omega” or the “Company”) and Michael D. Ritz (hereinafter “Consultant”).

 

RECITALS

 

WHEREAS, until August 15, 2020, Consultant was an officer of Omega, as well as
an officer and director of subsidiaries of Omega (collectively, the “Omega
Companies”);

 

WHEREAS, Consultant has expertise in the area of Omega’s business and is willing
to provide consulting services to Omega as set forth herein; and

 

WHEREAS, Omega is willing and desires to engage Consultant as an independent
contractor, during the Term (as defined below), on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises set
forth herein, and intending to be legally bound, the parties hereto agree as
follows:

 

AGREEMENT

 

1. Term; Termination; Rights on Termination.

 

  (a) This Agreement will commence on August 16, 2020, and unless modified by
the mutual written agreement of the parties, shall continue until January 1,
2021 (the “Term”). This Agreement may be terminated at any time, with or without
cause, by either party with ten (10) days written notice to the other party. The
effectiveness of this Agreement is contingent upon Consultant signing on
August 16, 2020 and returning on August 16, 2020 that certain Release Agreement
and not revoking the Release Agreement within the revocation period provided
therein.    

 

  (b) In the event Omega terminates this Agreement during the Term, other than
for Consultant’s willful failure or gross negligence in performing the
consulting services described on Schedule A hereof (the “Services”), Consultant
shall receive from Omega, the monthly Consulting Fee (defined below) then in
effect for whatever time period is remaining under the Term.

 



 2 

 

 

Execution Version

 

2. Compensation.

 

    Consulting Fee. In consideration of the Services that may be performed by
Consultant, Omega agrees to pay Consultant $250 per hour during the Term,
subject to the maximum number of hours of services to be provided as described
in Section 3(c) below, with monthly payments based on this hourly rate being
made on or before the last business day of the month following provision of the
Services during the Term of this Agreement based on hours reported by Consultant
(“Consulting Fee”). The Company may withhold from any amounts payable with
respect to this Agreement such federal, state, local and other taxes as may be
required to be withheld, if any, pursuant to any applicable law or regulation.
As Consultant is not an employee of any of the Omega Companies, Consultant shall
not be permitted to participate in any benefit plans of any of the Omega
Companies, except for any right he has to participate in group health plans
pursuant to COBRA as a result of a termination of employment.   

 

3. Terms and Scope of Services.

 

  (a) This Agreement shall control and govern all work performed by Consultant.
No subsequent variance from, amendment to or modification of this Agreement
shall be binding upon the Omega Companies unless it is in writing, expressly
provides that it is intended as a variance, amendment or modification and is
executed by a fully authorized representative of the Omega Companies.

 

  (b) The scope of services to be provided hereunder is set forth in “Schedule
A” hereto and as further modified and amended under subsequent written
agreements between the parties. It is understood that the number of hours of
services to be provided hereunder per month will over the portion of the Term
(i) ending November 1, 2020 exceed twenty percent (20%) of the time worked by
Consultant per month for the Omega Companies averaged over the thirty-six month
period before the first day of the Term and (ii) beginning November 2, 2020, not
exceed twenty percent (20%) of the time worked by Consultant per month for the
Omega Companies averaged over the thirty-six month period before the first day
of the Term.

 

  (c) All travel and out of pocket expenses incurred by Consultant for the
benefit of the Omega Companies and in the performance of this agreement that are
preapproved in advance by the Company, shall be reimbursed by the Company within
ten (10) business days following presentation of valid expense receipts.

 

  (d) All payments to Consultant hereunder will be reported on Form 1099, and
Consultant agrees to accept exclusive liability for the payment of all taxes,
contributions for unemployment insurance, old age and survivor’s insurance or
annuities, which are based on the fees and expense reimbursements paid to
Consultant; and Consultant agrees to reimburse Omega for any of the aforesaid
taxes or contributions which by law Omega may be required to pay because of
Consultant’s failure to pay the same.

 



 3 

 

 

Execution Version

 

  (e) The level of Consultant’s services under this Agreement is intended to
result in a “separation from service” (as defined under Section 409A of the
Internal Revenue Code) occurring on November 2, 2020. Consultant acknowledges
that the Company makes no warranties as to any tax consequences regarding
payment of the Consulting Fee, and Consultant shall solely be responsible for
payment of his own taxes.

 

  (f) Consultant, as an independent contractor, shall personally perform the
services rendered under this Agreement and may not subcontract or delegate his
duties to any other party. It is specifically understood and agreed that the
manner and means of performing the services required under this Agreement shall
be at the sole discretion of the Consultant through use of his independent
judgment. Subject to Section 3(b), Consultant shall devote sufficient business
time and efforts to the performance of services for the Company to complete the
services within the time frames for completion established by the Company.
Consultant shall use Consultant’s best efforts in such endeavors. Consultant
shall also perform Consultant’s services with a level of care, skill, and
diligence that a prudent professional acting in a like capacity and familiar
with such matters would use.

 

  (g) Consultant shall have no authority to bind the Omega Companies or any of
its officers or employees to any agreement or to make managerial or Consultant
decisions that are binding on the Omega Companies. Consultant shall not be
subject to the supervision, direction or control of the Omega Companies as to
the particular means or methods of performing his services. However, the Omega
Companies shall retain the right to review and inspect at any time any part of
the work performed by Consultant to assure compliance with appropriate standards
and specifications.         (h) Upon request or when Consultant’s relationship
with the Company terminates, Consultant will immediately deliver to the Company
all copies of any and all materials and writings received from, created for, or
belonging to the Company including, but not limited to, those which relate to or
contain proprietary or confidential information, consistent with the
requirements of the Intellectual Property Agreement.

 

4. Entire Agreement. This Agreement contains the entire understanding and
agreement between the parties hereto with respect to its subject matter and
supersedes any prior or contemporaneous written or oral agreements,
representations or warranties between them respecting the subject matter hereof,
other than any Transition and Release Agreement entered into between Consultant
and Omega.

 

5. Amendment. This Agreement may be amended only by a writing signed by
Consultant and by a duly authorized officer of Omega.

 

6. Remedy for Breach. Should either Consultant or Omega resort to legal
proceedings to enforce this Agreement, the prevailing party in such legal
proceeding shall be awarded, in addition to such other relief as may be granted,
attorneys’ fees and costs incurred in connection with such proceeding.

 



 4 

 

 

Execution Version

 

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland. The parties agree
that any appropriate state or federal court located in Baltimore, Maryland shall
have jurisdiction of any case or controversy arising under or in connection with
this Agreement and shall be a proper forum in which to adjudicate such case or
controversy. The parties consent to the jurisdiction of such courts.

  

8.

Duplicate. This Agreement may be executed in duplicate originals and is not
effective unless signed by both parties.

 

 

 IN WITNESS WHEREOF, Omega and Consultant have executed this Agreement effective
as of the date first written above.

 

        Consultant   Omega Healthcare Investors, Inc.             By:
                        Name:               Title:  

 



 5 

 

 

Execution Version

 

SCHEDULE A

 

SCOPE OF SERVICES

 

Consultant shall render such transitional support services and perform such
individual projects as may be requested by the Chief Financial Officer of Omega
from time to time during the Term (the “Services”).

 

It is contemplated that the Consultant may not be asked to perform any or all of
the specified services above during the performance of this Agreement. At the
same time, it is contemplated that the Consultant may be asked to render and
perform other valued consulting services to the Company.

 

All services rendered and performance thereof shall be at the direction of the
Chief Financial Officer of Omega.

 



 6 

 

 

Execution Version

 

EXHIBIT B

 

RELEASE AGREEMENT

 



 7 

 

 

Execution Version

 

RELEASE AGREEMENT

 



 

This Agreement (this “Agreement”) is made this 16th day of August, 2020, among
Omega Healthcare Investors, Inc. (“Parent”), OHI Asset Management LLC
(“Employer”), and Michael D. Ritz (“Employee”).

 

Introduction

 

On August 15, 2020, Employee ceased to be employed as an employee of the Company
and an executive officer of Parent and the Company as provided in that certain
Transition and Release Agreement dated July 8, 2020 (the “Transition and Release
Agreement”). Effective August 16, 2020, Employer, Parent and Employee entered
into a Consulting Agreement (the “Consulting Agreement”).

 

The Transition and Release Agreement requires that as a condition to Employee’s
right to receive payments under Sections 2(a) through 2(c) thereunder (the
“Transition Amounts”) and as a condition to the effectiveness of the Consulting
Agreement, Employee must execute this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Employee has been offered at least twenty-one (21) days from receipt of this
Agreement within which to consider this Agreement, and to become effective this
Agreement must be signed by Employee on (and not before or after) August 16,
2020 and returned to Employer on that same date. The effective date of this
Agreement shall be the date eight (8) days after the date on which Employee
signs this Agreement (the “Effective Date”). For a period of seven (7) days
following Employee’s execution of this Agreement, Employee may revoke this
Agreement, and this Agreement shall not become effective or enforceable until
such seven (7) day period has expired. Employee must communicate revocation of
this Agreement in writing to the Employer no later than seven (7) days following
Employee’s execution of this Agreement. Employee’s signing of the Agreement
triggers the commencement of the seven (7) day revocation period.

 

2.In exchange for Employee’s execution of this Agreement and in full and
complete settlement of any claims as specifically provided in this Agreement,
the Employer will provide Employee with the Transition Amounts in accordance
with and subject to the requirements of the Transition and Release Agreement.

 

3.Employee acknowledges and agrees that this Agreement is in compliance with the
Age Discrimination in Employment Act and the Older Workers Benefit Protection
Act and that the releases set forth in this Agreement shall be applicable,
without limitation, to any claims brought under these Acts.

 

The release given by Employee in this Agreement is given solely in exchange for
the consideration set forth in Section 2 of this Agreement and such
consideration is in addition to anything of value that Employee was entitled to
receive prior to entering into this Agreement.

 

Employee has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Employee be so advised in writing.

 





 



 

Execution Version

 

By entering into this Agreement, Employee does not waive any rights or claims
that may arise after the date this Agreement is executed.

 

4.This Agreement shall in no way be construed as an admission by Employer or
Parent that it has acted wrongfully with respect to Employee or any other person
or that Employee has any rights whatsoever against Employer or Parent. Employer
and Parent specifically disclaim any liability to or wrongful acts against
Employee or any other person on the part of themselves, their employees or their
agents.

 

5.As a material inducement to Employer and Parent to enter into this Agreement,
Employee hereby irrevocably releases Employer and Parent and each of the owners,
stockholders, predecessors, successors, directors, officers, employees,
representatives, attorneys, affiliates (and agents, directors, officers,
employees, representatives and attorneys of such affiliates) of Employer and
Parent and all persons acting by, through, under or in concert with them
(collectively, the “Releasees”), from any and all charges, claims, liabilities,
agreements, damages, causes of action, suits, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, including, but not limited to, rights arising out
of alleged violations of any contracts, express or implied, any covenant of good
faith and fair dealing, express or implied, or any tort, or any legal
restrictions on Employer’s right to terminate employees, or any federal, state
or other governmental statute, regulation, or ordinance, including, without
limitation: (1) Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991 (race, color, religion, sex, and national origin
discrimination); (2) the Employee Retirement Income Security Act (“ERISA”);
(3) 42 U.S.C. § 1981 (discrimination); (4) the Americans with Disabilities Act
(disability discrimination); (5) the Equal Pay Act; (6) the Age Discrimination
in Employment Act; (7) the Older Workers Benefit Protection Act; (6) Executive
Order 11246 (race, color, religion, sex, and national origin discrimination);
(7) Executive Order 11141 (age discrimination); (8) Section 503 of the
Rehabilitation Act of 1973 (disability discrimination); (9) negligence;
(10) negligent hiring and/or negligent retention; (11) intentional or negligent
infliction of emotional distress or outrage; (12) defamation; (13) interference
with employment; (14) wrongful discharge; (15) invasion of privacy; or
(16) violation of any other legal or contractual duty arising under the laws of
the State of Maryland or the laws of the United States (“Claim” or “Claims”),
which Employee now has, or claims to have, or which Employee at any time
heretofore had, or claimed to have, or which Employee at any time hereinafter
may have, or claim to have, against each or any of the Releasees, in each case
as to acts or omissions by each or any of the Releasees up to the time Employee
signs this Agreement.

 

6.The release in the preceding paragraph of this Agreement does not apply to any
rights, payments or benefits after the effective date of the termination of this
Agreement, except for (a) base salary pursuant to Section 2(a) of the Employment
Agreement accrued up to the effective date of termination, (b) any rights to,
amounts due under or vesting of any unvested and outstanding equity awards or
grants made by Parent or any of its “Affiliates” (as defined in the Employment
Agreement) to Employee, as specified according to the terms and conditions of
such awards or grants or pursuant to any plans or documents otherwise governing
such awards or grants, as modified by Section 2(c) of the Transition and Release
Agreement, (c) pay for accrued but unused vacation that Employer is legally
obligated to pay Employee, if any, and only if Employer is so obligated, (d) any
rights as provided under the terms of any other employee benefit and
compensation agreements or plans applicable to Employee, (e) expenses required
to be reimbursed pursuant to Section 2(d) of the Employment Agreement, (f) any
rights Employee has under Section 2(h) of the Employment Agreement, and (g) any
rights the Employee may have (if any) to workers compensation benefits.

 



2

 

 

Execution Version

 

7.Employee promises that he will not make statements disparaging to any of the
Releasees. Employee agrees not to make any statements about any of the Releasees
to the press (including without limitation any newspaper, magazine, radio
station or television station) or in any social or electronic media outlet
without the prior written consent of Employer. The obligations set forth in the
two immediately preceding sentences will expire two years after the Effective
Date. Employee will also cooperate with Employer and its affiliates if Employer
requests Employee’s testimony. To the extent practicable and within the control
of Employer, Employer will use reasonable efforts to schedule the timing of
Employee’s participation in any such witness activities in a reasonable manner
to take into account Employee’s then current employment, and will pay the
reasonable documented out-of-pocket expenses that Employer pre-approves and that
Employee incurs for travel required by Employer with respect to those
activities.

 

9.Except as set forth in this Section, Employee agrees not to disclose the
existence or terms of this Agreement to anyone. However, Employee may disclose
it to a member of his immediate family or legal or financial advisors if
necessary and on the condition that the family member or advisor similarly does
not disclose these terms to anyone. Employee understands that he will be
responsible for any disclosure by a family member or advisor as if he had
disclosed it himself. This restriction does not prohibit Employee’s disclosure
of this Agreement or its terms to the extent necessary during a legal action to
enforce this Agreement or to the extent Employee is legally compelled to make a
disclosure. However, Employee will notify Employer promptly upon becoming aware
of that legal necessity and provide it with reasonable details of that legal
necessity.

 

10.Employee has not filed or caused to be filed any lawsuit, complaint or charge
with respect to any Claim he releases in this Agreement. Employee promises never
to file or pursue a lawsuit, complaint or charge based on any Claim released by
this Agreement, except that Employee may participate in an investigation or
proceeding conducted by an agency of the United States Government or of any
state. Notwithstanding the foregoing, Employee is not prohibited from filing a
charge with the Equal Employment Opportunity Commission but expressly waives his
right to personal recovery as a result of such charge. Employee also has not
assigned or transferred any claim he is releasing, nor has he purported to do
so.

 

11.Employer, Parent and Employee agree that the terms of this Agreement shall be
final and binding and that this Agreement shall be interpreted, enforced and
governed under the laws of the State of Maryland. The provisions of this
Agreement can be severed, and if any part of this Agreement is found to be
unenforceable, the remainder of this Agreement will continue to be valid and
effective.

 



3

 

 

Execution Version

 

12.This Agreement sets forth the entire agreement among Employer, Parent and
Employee and fully supersedes any and all prior agreements or understandings,
written and/or oral, between Employer and Employee pertaining to the subject
matter of this Agreement.

 

13.Employee is solely responsible for the payment of any fees incurred as the
result of an attorney reviewing this agreement on behalf of Employee. In any
litigation concerning the validity or enforceability of this contract or in any
litigation to enforce the provisions of this contract, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs, including
court costs and expert witness fees and costs.

 

Employee’s signature below indicates Employee’s understanding and agreement with
all of the terms in this Agreement.

 

Employee should take this Agreement home and carefully consider all of its
provisions before signing it. Employee has been provided at least twenty-one
(21) days to decide whether Employee wants to accept and sign this Agreement.
Also, if Employee signs this Agreement, Employee will then have an additional
seven (7) days in which to revoke Employee’s acceptance of this Agreement after
Employee has signed it. This Agreement will not be effective or enforceable, nor
will any consideration be paid, until after the seven (7) day revocation period
has expired. Again, Employee is free and encouraged to discuss the contents and
advisability of signing this Agreement with an attorney of Employee’s choosing.

 

Employee should read carefully. This agreement includes a release of all known
and unknown claims through the effective date. Employee is strongly advised to
consult with an attorney before executing this document.

 



4

 

 

Execution Version

 

IN WITNESS WHEREOF, Parent, Employer and Employee have executed this Agreement
effective as of the date first written above.

 





  OMEGA HEALTHCARE INVESTORS, INC.       By:       C Taylor Pickett, Chief
Executive Officer           OHI ASSET MANAGEMENT LLC       By:       C Taylor
Pickett, Chief Executive Officer           EMPLOYEE       By:                  
Date Signed

 



5

 